

117 S2148 IS: Coronavirus Origin Validation, Investigation, and Determination Act of 2021
U.S. Senate
2021-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2148IN THE SENATE OF THE UNITED STATESJune 21, 2021Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose sanctions and other measures in response to the failure of the Government of the People's Republic of China to allow an investigation into the origins of COVID–19 at suspect laboratories in Wuhan.1.Short titleThis Act may be cited as the Coronavirus Origin Validation, Investigation, and Determination Act of 2021 or the COVID Act of 2021.2.Measures in response to failure of the Government of the People's Republic of China to allow an investigation of suspect laboratories in Wuhan(a)In generalIf, by not later than the date that is 90 days after the date of the enactment of this Act, the President is unable to certify that the Government of the People’s Republic of China has allowed a transparent international forensic investigation of suspect laboratories in Wuhan to commence, including the Wuhan Institute of Virology of the Chinese Academy of Sciences (in this section referred to as CAS), the President shall—(1)impose the sanctions described in subsection (c) with respect to individuals who hold positions of leadership in the state-run CAS, including its more than 100 affiliated institutes and laboratories, 13 local branches, and 2 universities; (2)prohibit Federal funding for any joint research or other collaborative projects between United States-based researchers and CAS researchers across all academic fields, including those employed by any of the more than 100 affiliated institutes and laboratories of CAS, its 13 local branches or 2 universities, or the more than 430 science and technology enterprises based in the People’s Republic of China across 11 industries that were created by CAS or founded with CAS investment; and(3)prohibit United States-based researchers and institutions that receive Federal funding from engaging in collaborative projects involving gain-of-function research on viruses with individuals or institutions based in the People’s Republic of China. (b)TerminationThe requirements of subsection (a) shall terminate on the date on which the Government of the People’s Republic of China allows the transparent international forensic investigation described in that subsection to be conducted and concluded without—(1)imposition of restrictions on the scope or subject matter of the investigation; or(2)limitations on the access of investigators to physical sites, persons of interest, or relevant epidemiological, serological, and virological data.(c)Sanctions describedThe sanctions to be imposed under subsection (a)(1) are the following:(1)Asset blocking(A)In generalThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property described in subparagraph (B) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Property and interests in property describedThe property and interests in property described in this subparagraph are property or interests in property of—(i)an individual described in subsection (a)(1); or(ii)any family member or associate acting for or on behalf of an individual described in subsection (a)(1) and to whom that individual transfers such property or interests in property after the date on which the President designates the individual for the imposition of sanctions under that subsection.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a)(1) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalAn alien described in subsection (a)(1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) shall—(I)take effect immediately; and(II)automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(d)Implementation; penalties(1)ImplementationThe President may exercise the authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to the extent necessary to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (c)(1) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(e)Exceptions(1)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Exception to comply with international obligations and for law enforcement activitiesSanctions under subsection (c)(2) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—(A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or(B)to carry out or assist law enforcement activity in the United States.(3)Exception relating to importation of goods(A)In generalThe authorities and requirements to impose sanctions authorized under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data.(f)DefinitionsIn this section:(1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Gain-of-functionThe term gain-of-function, with respect to the study of viruses, means—(A)the use of gene editing to increase the transmissibility, virulence, immunogenicity, or host tropism of a virus by artificially inserting genomic components from one virus into the backbone of another virus, which results in the creation of a new chimeric virus, particularly when the resultant chimeric virus is pathogenic to humans; or(B)serial passaging in a cell culture to increase the transmissibility, virulence, im­mu­no­ge­ni­ci­ty, or host tropism of a virus by selectively applying pressure to a culture to artificially induce its mutation or RNA recombination with one or more viruses. (3)Transparent international forensic investigationThe term transparent international forensic investigation, with respect to investigating the origin of SARS–CoV–2, means an inquiry that is objective, data-driven, inclusive of broad expertise, subject to independent oversight, and properly managed to exclude individuals with conflicts of interest and under which the following takes place:(A)Relevant research laboratories and hospitals open their records to examination by the investigative team and grant the investigative team unfettered access to any and all facilities and other sites of interest, and to any and all forms of epidemiological or virological data of interest, including serological records pertaining to the earliest confirmed or suspected cases of COVID–19, or cases of similar illnesses that may have been misdiagnosed, which appeared in and around Wuhan in the fall and winter of 2019. Investigators document the veracity and source of the data upon which their analysis is based in a manner that allows independent experts to reproduce their analysis and validate any conclusions they may draw.(B)The international team is allowed to perform a full forensic investigation of the Wuhan Institute of Virology, and if necessary, the Wuhan Center for Disease Prevention and Control and the Wuhan Institute of Biological Products, and all other laboratories in Wuhan that the team might identify as warranting examination. The team is allowed to review the biosafety level under which bat coronavirus research was conducted, and to interview any and all personnel currently or previously employed at those laboratories, or related experts who may have information pertinent to the investigation. All laboratory logs and notebooks kept by Shi Zhengli and other researchers at the Wuhan Institute of Virology who have conducted gain-of-function experiments between 2007 and the date of the enactment of this Act, as well as their published and unpublished work in Chinese and English, are presented in a full and unaltered condition for examination by the team. The team is given unlimited access to the full range of virus cultures, isolates, genetic sequences, databases, and patient specimens stored at these facilities as well as all chimeric synthetic viruses grown in vitro by cell culture passaging or engineered by genomic editing between 2007 and the date of the enactment of this Act. Such access must include the opportunity to examine the Wuhan Institute of Virology’s database of approximately 22,000 samples and virus sequences, including 15,000 taken from bats, which was previously available to the public but taken offline in September 2019. The team is further allowed to examine in full all training procedures in effect at the laboratory prior to the pandemic, including those pertaining to recordkeeping and safety procedures and strategies to prevent the accidental escape of potential pathogens.(C)The investigative team analyzes in detail all research related to the 293 bat coronaviruses reportedly isolated by Shi Zhengli and her team at the Wuhan Institute of Virology between 2012 and 2015, particularly RaTG13 and RaBtCoV/4991, including all virus isolates and cultures. The Wuhan Institute of Virology discloses the content of all classified and unpublished studies that the Institute reportedly conducted with the People’s Liberation Army if such studies involved gain-of-function research. The team is able to test all laboratory personnel for antibodies and other serological indicators of past infection of COVID–19. The team is given access to all other records kept by the Wuhan Institute of Virology, including security logs, surveillance video footage, audio recordings, and electronic logs of employees entering and leaving the facility. The investigative team is permitted to take samples and conduct testing of the physical facilities where gain-of-function research has been conducted, including, if necessary, sewer samples. Unfettered access is also granted to the abandoned copper mine in Mojiang Hani Autonomous County in Yunnan province, where Wuhan Institute of Virology researchers are known to have collected bat virus specimens, including of RaTG13, during the decade preceding the date of the enactment of this Act.(D)The international team is comprised of members chosen by the governments of the United States, Canada, the United Kingdom, France, the Netherlands, Germany, Australia, Japan, and India. The team includes molecular biologists, virologists, epidemiologists, and experts in biosafety and biosecurity. Individuals who have previously ruled out the possibility of either zoonotic transmission or a laboratory leak are disqualified from participation. The Government of the People's Republic of China may appoint Chinese experts to accompany and advise the team as it conducts its work in the People's Republic of China, but the Government of the People's Republic of China has no authority to dictate the selection of team members and cannot obstruct the participation of any individual selected by the individual's government for the team. The central, provincial, and municipal authorities of the People's Republic of China facilitate the work of the investigative team and refrain from imposing any restrictions on the scope, scale, and duration of the investigation.(4)United states personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States. 